Citation Nr: 9910132	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.

2.  Entitlement to a temporary total disability rating under 
the provision of 38 C.F.R. § 4.29, based upon a period of 
hospitalization between September 6, 1992 and September 28, 
1992, and between October 5, 1992 and November 6, 1992.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.  This appeal arises from an April 1993 
rating decision of the Roanoke, Virginia, regional office 
(RO) which denied an increased evaluation for the veteran's 
service-connected PTSD, evaluated as 10 percent disabling, 
and which denied a temporary total evaluation for specified 
periods of hospitalization.  The notice of disagreement was 
received in July 1993.  The statement of the case was issued 
in September 1993.  The veteran's substantive appeal was 
received in January 1994.

This matter was Remanded by the undersigned in January 1997 
for the purpose of obtaining additional medical evidence and 
affording due process to the veteran, and it has been 
returned to the Board of Veterans' Appeals (Board) for 
appellate review.


REMAND

The veteran contends that his PTSD has severely impacted upon 
his life, and that his condition is worse than the present 
evaluation reflects.  He asserts that his PTSD prevents him 
from retaining employment.  Moreover, he avers that he has 
"trouble getting along with people" because of his PTSD.  
He further argues that his history of "drug abuse" was a 
form of self-medication for his service-connected PTSD.  He 
says that his substance dependence problem is a manifestation 
of his PTSD.  As such, he argues that he is entitled to the 
temporary total evaluations based upon his hospitalizations 
for the treatment of substance dependence problem.

The Board Remanded the matter in January 1997.  Noting that 
the veteran had not been afforded a VA psychiatric 
examination to determine the severity of his PTSD or the 
effect of his PTSD on his employability, the Board indicated 
that a Remand was required because the record was inadequate 
for making those determinations.  A VA psychiatric 
examination was therefore ordered so that a determination 
could be made as to the nature, extent, and severity of the 
veteran's service-connected PTSD.  The veteran failed to 
report for his scheduled VA examination in September 1997.

Pursuant to 38 C.F.R. § 3.655 (1998), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination and the examination was scheduled in conjunction 
with an original claim (other than an original compensation 
claim) a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  The Board is unable to address the merits of 
38 C.F.R. § 3.655 at this time as the regional office has not 
provided the veteran with the citation to this regulation nor 
given him the opportunity to present argument on why his 
claim should not be denied based on his failure to appear for 
a VA examination.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), mot. for reconsideration by panel and for review by 
the Court en banc denied, 9 Vet. App. 253 (1996) (per 
curiam).  In order to remedy this problem, the veteran should 
be scheduled for another psychiatric examination after being 
apprised of the serious consequences for failing to appear 
for said examination.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, 
as this matter is being Remanded for another VA examination, 
the RO should obtain the veteran's current medical records 
pertaining to the treatment of his service-connected PTSD.  
The Board also notes that the record contains references to 
the veteran seeking vocational rehabilitation training.  The 
veteran's Chapter 31 file should also be obtained and 
included with the claims folder.

Further, as part of its January 1997 Remand, the Board 
determined that the veteran had raised the issue of 
entitlement to secondary service connection for substance 
abuse, and that that issue was inextricably intertwined with 
the issues on appeal.  After reviewing all pertinent medical 
evidence, the RO was told to adjudicate the issue of 
secondary service connection for substance abuse.  If the 
determination on this issue was unfavorable to the veteran, 
the RO was ordered to provide him and his representative with 
specific notice of the determination and the right to appeal.  
To date, the RO has yet to address this issue.

The U.S. Court of Appeals for Veterans Claims (Court), in a 
recently issued decision, held that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  As such, the issue of secondary service connection 
for substance abuse is once again referred to the RO for 
initial consideration.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected PTSD since April 1993.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  

2.  The RO should review the issue of 
secondary service connection for 
substance abuse and prepare a rating 
action and a supplemental statement of 
the case on this issue.  The veteran and 
his representative should be notified of 
the need to file a substantive appeal if 
the Board is to consider this issue.

3.  The RO should obtain the veteran's 
complete outpatient and inpatient 
treatment records from the Hampton VA 
Medical Center (VAMC), Richmond VAMC, and 
any other identified VA facility since 
May 1995.  Once obtained, all records 
must be associated with the claims 
folder.

4.  The veteran's Chapter 31 (Vocational 
Rehabilitation) file should be obtained, 
if one exists, and included with the 
claims folder.

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The veteran 
should be notified of the date, time and 
place of the examination in writing, and 
the RO should advise the veteran that, 
pursuant to federal regulations, failure 
to report for an examination, without 
good cause shown, may result in the 
denial of his claim for an increased 
rating.  A copy of these notification 
letters should be associated with the 
claims file.

6.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  A copy of this Remand 
decision must be provided to the 
physician.  Such tests as the examiner 
deems necessary should be performed.


Copies of the revised criteria for rating 
psychiatric disabilities which came into 
effect November 7, 1996 and the criteria 
in effect prior to November 7, 1996, must 
be provided to the physician.  While a 
percentage rating must not be assigned by 
the examiner, the examiner must address 
each and every factor enumerated in the 
criteria under both old and new rating 
schedules.  This is to ensure that the 
decision to assign a particular rating 
may be fully justified, both to the 
veteran and to any reviewing authority.  
In addition, the examiner must furnish a 
complete multiaxial evaluation of the 
service-connected psychiatric disorder, 
including a score on the Global 
Assessment of Functioning (GAF) scale on 
axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should render an opinion as to 
the degree of industrial inadaptability 
due to the veteran's service-connected 
disability.  If employment is not 
feasible due solely to the service-
connected disability, the examiner should 
so indicate.  The examiner should discuss 
social impairment as it affects 
industrial adaptability and otherwise.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.


8.  When the above development has been 
completed, the case should be reviewed by 
the RO.  As the rating criteria for 
psychiatric disabilities have changed 
during the pendency of those claims, both 
the old and revised regulations must be 
considered, and the one most favorable to 
the veteran applied.  However, a rating 
under the revised criteria may not be 
made prior to the effective date of the 
regulation.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate, and given 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Vocational Rehabilitation 
and Education folder should be associated with the claims 
folder.  The appellant need take no action until otherwise 
notified, but he or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional medical information and afford due 
process.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


